Citation Nr: 1540870	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-21 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for joint pain.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 2009.  The Veteran served in Southwest Asia during her term of duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, denying the claim currently on appeal.  The remaining issue on appeal was previously remanded by the Board in September 2014 for further evidentiary development.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for a disability associated with joint pain.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was most recently afforded a VA examination for her claimed joint pain in January 2013.  The examiner reviewed the Veteran's claims file and opined that the Veteran's claimed condition of joint pain was less likely than not incurred in or caused by military service.  The examiner explained that there was no mention of any chronic joint issues in the service treatment records despite the Veteran being seen for multiple other conditions.  She was seen once for right knee bursitis which appeared to be a self-limited condition which resolved without sequela.  There was also never any treatment for hand issues in the service treatment records.  

An addendum to the above examination report was provided to VA in December 2014.  The examiner opined that it was less likely as not that the Veteran had arthritis of the hands that manifested during the one year presumptive period following discharge from service in November 2009.  The examiner explained that X-rays of the hands taken in April 2010 and April 2012 revealed no evidence of arthritis in the hands or fingers.  X-rays were noted to be the gold standard test to diagnose arthritis.  Although the term arthritis was used somewhat loosely for aches and pains in the joints, technically, if a person does not have arthritic changes on X-ray, then they do not have arthritis.  Arthritic changes on X-ray can include a number of findings, such as joint space narrowing, bone spurs and areas of sclerosis.  

The examiner further explained that the X-ray of April 2010 appeared to have a few errors.  One such error was that the radiologist appeared to have read both hands on one report, although it is titled as a left hand X-ray only.  There was no separate report for the right hand, but the report read as though it was discussing both sides in the use of plural.  Typically, if two sides are read together, they will both be listed at the top of the report.  In addition, the impression states that there is minimal degenerative radiocarpal arthritis, but the text of the report does not mention anything to support this.  The text of the report reported normal joint spaces and nothing to support the impression given.  Also, to clarify, the radiocarpal joint is in the wrist and not the hand.  The examiner then stated that the April 2010 rheumatology note further complicated this case by what appears to be another error.  The first year resident wrote that the imaging showed evidence of osteoarthritis of the fingers.  This was clearly in error.  The April 2010 hand X-rays showed no evidence of osteoarthritis in the fingers per the radiology report and the images of those X-rays that the examiner did view did not show arthritis.  

The examiner also noted that the April 2012 X-rays showed normal hands and radiocarpal joints.  Arthritis is not something that resolves over time and would, in fact, more likely worsen.  The fact that an X-ray taken 2 years later was read as completely normal supports definitively that the Veteran did not have any arthritis in February or April 2010.  

Finally, the examiner concluded that the February 2010 VA examination report that noted mild osteoarthritis of the hands was due to a clinical observation of nodules on the joints of the hands, which may have been explained by the minimal swelling of soft tissue on index fingers seen in April 2010.  Soft tissue swelling alone does not diagnose arthritis and rheumatology in April 2010 specifically did not see any signs of synovitis or rheumatoid arthritis at their examination.  

Upon further review of the record, the Board observes that the evidence of record shows that the Veteran served in Southwest Asia (Qatar) during her active duty.  
Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  In the present case, the Veteran has described symptoms of joint pain.

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(ii).

In the present case, none of the examination reports of record reflect whether the Veteran currently suffers from an undiagnosed illness or an unexplained chronic multisymptom illness associated with her military service.  As such, she should be scheduled for an additional examination to determine whether this is the case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA Persian Gulf War examination before an appropriate examiner regarding her claimed joint pain.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  

In light of the January 2013 VA examination in which the examiner could not attribute a known clinical diagnosis to the Veteran's complained of joint pain in her hands, fingers, and knees, the examiner is asked whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia (Qatar). 

A complete rationale must be provided for all opinions provided, and if an opinion cannot be offered without resort to mere speculation, the examiner should explain why this is the case and identify what (if any) additional evidence would allow for a more definitive opinion.  

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

